DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 9-11, 13, 15-16, 19, 21, 23-24, 29, 34-38, 40 and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the atmosphere" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the aquatic macrophytes" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously recited “the one or more aquatic macrophytes.” Further, it unclear if the instant limitation only applies when there are multiple macrophytes or if it also applies when there is only one macrophyte.

Claim 9 recites the limitation "the aquatic macrophytes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously recited “the one or more aquatic macrophytes.” Further, it unclear if the instant limitation only applies when there are multiple macrophytes or if it also applies when there is only one macrophyte.
Claim 16 recites the limitation "the one or more solid sorbent" in lines 2, 5 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously recited “a solid sorbent.” 
Claim 23 recites the limitation "the atmosphere" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the reduction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the aquatic macrophytes" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously recited “an aquatic macrophyte.”
Claim 43 recites the limitation "the duckweed” in lines 2-3 and 4.  There is insufficient antecedent basis for this limitation in the claim. 
45 recites the limitation "the growth or reproduction rate” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claims 5-6, 10-11, 13, 15, 19, 21, 29, 34, 36-38, 40, 42, 44 and 46 are rejected as depending from a rejected base claim.


Allowable Subject Matter
Claims 1-2, 5-6, 9-11, 13, 15-16, 19, 21, 23-24, 29, 34-38, 40 and 42-46  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  	Per claim 1, while it is known in the art to provide a system for capturing CO2 from the atmosphere, the system comprising:
(a) an enclosure having an interior comprising one or more aquatic macrophytes;
(c) a solid sorbent configured to capture CO2: in air exterior to the enclosure and release the captured CO2 to the interior of the enclosure (see, for example, WO 2008/042919 to Wright et al.) in the examiner’s opinion, the prior art fails to teach or render obvious treating water and (b) a water inlet opening in the enclosure configured to allow contaminated water to enter the enclosure and contact the aquatic macrophytes.
 	Per claim 23, a method of capturing CO2 from the atmosphere, the method comprising:

(b) capturing CO2 from air exterior to the enclosure with a solid sorbent, wherein air exterior to the enclosure has a CO2 concentration of less than 800ppm; and
(c) releasing captured CO2 into the interior of the enclosure, wherein the interior of the enclosure has a higher CO2 concentration than the air exterior to the enclosure (see, for example, WO 2008/042919 to Wright et al.) in the examiner’s opinion, the prior art fails to teach or render obvious that the method treats water, introducing water comprising a contaminant into the enclosure such that the water comes into contact with the aquatic macrophyte wherein the aquatic macrophyte facilitates the reduction of the level of the contaminant in the water. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
12/03/21